Battle, J. G. O. Duffey and others sought to quash an order of the Independence County Court, made on the 18th day of January, 1909, levying a tax or license fee on the public ferries of Independence County. The circuit court quashed the order, and the county appealed. The grounds upon which the appellee asked the court to quash the order are as follows: First: “That said order and judgment * * * was rendered without notice to petitioners, and without giving them an opportunity to be present, or to be heard -in said matter;” and, second, “that said county court had no jurisdiction to change, alter or levy the tax to be paid by petitioners for the privilege of operating such ferries, said ferries having been established and the annual tax therefor fixed by proper orders of court many years prior to the date of January 18, 1909; and in making said order of January • 18, 1909, as aforesaid, said county court of Independence County assumed jurisdiction of the subject-matter without authority of law.” The statutes of this State do not sustain the contention of appellees. Section 3562 of Kirby’s Digest provides: “Before any ferry shall be established, the court shall determine what tax shall be paid by such applicant for the privilege of such ferry, which shall not be less than $1 nor more than $100.” And section 3566 of the same digest provides: “Upon the payment of the tax levied by the county court -for the privilege of such ferry, and executing the bond required by law, such court shall grant a license to such applicant for the term of one year from the date of such license.” Section 3570 provides: “It shall be the duty of the county, courts to levy a tax on all ferry privileges in their respective counties, whether application be made by any person for the same or not.” Section 3571 provides: “It shall be the duty of the clerk of the county court, immediately after the assessment of any tax for ferry privileges by the court, to issue a license for the ferryman to whom such privileges were granted, and to deliver the same to the sheriff, and charge him with the amount thereof, in the same manner that he is required to be charged with other county -revenue.” In Murray v. Menefee, 20 Ark. 561, the court said: “By sections 7 (3561 of Kirby’s Digest) and 11 (3566 of Kirby’s Digest) it is provided that any person wishing to establish a ferry shall apply to the county court, and, on showing that he is in possession of the land where the ferry is sought to be established and that its establishment will promote the public convenience, the court shall grant him a license for the term of one year. When the license has been so granted, and the ferry once established, it is made the duty of the county court to levy a tax on the privilege annually thereafter, whether application for a renewal of the license be made or not; and the duty of the clerk to issue, annually, a license, and deliver it to the sheriff for the person to whom the privilege was granted, who, on presentation of the license, is bound 'to pay for it.” Kirby’s Digest, § § 3570, 3571, 3572, 3573, 3574; Lindsay v. Lindley, 20 Ark. 573, 581. Whenever a license tó operate a ferry is granted, it is the duty of the county court to levy a tax on such privilege annually thereafter, and the person to whom the privilege is granted must take notice of that fact and act accordingly. No additional notice is necessary or required in order to authorize the county court to make the levy. Judgment of circuit court reversed;.and judgment of county court affirmed.